Citation Nr: 0833037	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-33 768	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for post traumatic stress 
disorder (PTSD) in excess of 50 percent from May 10, 2004, to 
April 9, 2006, and in excess of 70 percent from April 10, 
2006.

[Consideration of the merits of the veteran's claims is the 
subject of a separate Board of Veterans' Appeals decision 
issued this same date.]


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from May 1983 to September 1989

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
granted service connection for PTSD and assigned a 50 percent 
evaluation effective from May 10, 2004.  By way of a January 
2007 decision, the RO assigned an increased, 70 percent 
evaluation for PTSD effective from April 10, 2006.  The 
veteran indicated a desire to continue her appeal.

In January 2008, the Board issued a decision regarding the 
matter on appeal.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

As is noted above, the Board issued a January 2008 decision 
in this matter.  In February 2008, a Motion for 
Reconsideration was received from the veteran.  In support of 
her motion, she submitted additional evidence, to include a 
December 2007 notification of the award of Social Security 
Disability benefits and a copy of a June 2007 Mental 
Impairment Questionnaire signed by a VA doctor in support of 
her Social Security application.

In light of the additional evidence and to ensure a full and 
fair adjudication of the merits of the veteran's claim, the 
January 17, 2008, Board decision addressing the issue of 
entitlement to an initial rating for PTSD in excess of 50 
percent from May 10, 2004, to April 9, 2006, and in excess of 
70 percent from April 10, 2006, is vacated in its entirety 
and a new decision will be entered as if the January 17, 008 
decision by the Board had never been issued.




	                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



